     Case 2:20-cv-00123-KJM-DMC Document 27 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CALIFORNIA OPEN LANDS,                            No. 2:20-CV-0123-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BUTTE COUNTY DEPARTMENT OF
      PUBLIC WORKS, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Pending before the Court is the parties’ stipulation, ECF No. 26, for modification of the Court’s

20   May 22, 2020 scheduling order. Good cause appearing therefor, the parties’ stipulation is

21   approved. Non-expert discovery shall be completed, and all motions pertaining to such discovery

22   be noticed to be heard by July 1, 2022. The parties shall exchange initial lists of expert witnesses

23   no later than July 22, 2022. Supplemental expert witness lists shall be exchanged by August 19,

24   2022. Expert discovery shall be completed, and all motions pertaining to such discovery be

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-00123-KJM-DMC Document 27 Filed 07/29/21 Page 2 of 2


 1   noticed to be heard by October 18, 2022. Dispositive motions shall be noticed to be heard by

 2   March 28, 2023.

 3                 IT IS SO ORDERED.

 4

 5   Dated: July 29, 2021
                                                         ____________________________________
 6                                                       DENNIS M. COTA
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
